 

SIXTH AMENDMENT TO THE SECOND AMENDMENT AND

RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF

THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP

 

 

THIS SIXTH AMENDMENT (this "Amendment") TO THE SECOND AMENDMENT AND RESTATEMENT
OF AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP (the “Second Amended and Restated Partnership Agreement”) is entered
into effective as of March 29, 2006, and is made by, between, and among TAUBMAN
CENTERS, INC., a Michigan corporation ("TCO"), TG PARTNERS LIMITED PARTNERSHIP,
a Delaware limited partnership (“TG”), and TAUB-CO MANAGEMENT, INC., a Michigan
corporation (“Taub-Co”), who, as the Appointing Persons, pursuant to Section
13.11 of the Second Amended and Restated Partnership Agreement, have the full
power and authority to amend the Second Amended and Restated Partnership
Agreement on behalf of all of the partners of The Taubman Realty Group Limited
Partnership, a Delaware limited partnership (the “Partnership”), with respect to
the matters herein provided. (Capitalized terms used herein that are not herein
defined shall have the meanings ascribed to them in the Second Amended and
Restated Partnership Agreement.)

 

 

Recitals:

 

A.         On September 30, 1998, TCO, TG, and Taub-Co entered into the Second
Amended and Restated Partnership Agreement as an amendment and restatement of
the then-existing partnership agreement (the “Amended and Restated Partnership
Agreement”), as authorized under Section 13.11 of the Amended and Restated
Partnership Agreement.

 

B.         On March 4, 1999, TCO, TG, and Taub-Co entered into a First Amendment
to the Second Amended and Restated Partnership Agreement to facilitate a
proposed pledge of Units of Partnership Interest in the Partnership.

 

C.         On September 3, 1999, TCO, TG, and Taub-Co entered into a Second
Amendment to the Second Amended and Restated Partnership Agreement to provide
for the contribution of preferred capital in exchange for a preferred equity
interest.

 

D.         On May 2, 2003, TCO, TG, and Taub-Co entered into a Third Amendment
to the Second Amended and Restated Partnership Agreement to provide for the
issuance of Series E Units of Partnership Interest in exchange for a
contribution of cash to the Partnership.

 

E.         On December 31, 2003, TCO, TG and Taub-Co entered into a Fourth
Amendment to the Second Amended and Restated Partnership Agreement to change the
term of the Partnership and to amend Schedule E to the Partnership Agreement.

 

F.         On February 1, 2005, TCO, TG and Taub-Co entered into a Fifth
Amendment to the Second Amended and Restated Partnership Agreement (the Second
Amended and Restated Partnership Agreement, as amended, is hereinafter referred
to as the “Partnership Agreement”) to evidence the conversion of all of the
Series E Units of Partnership Interest to Units of Partnership Interest in the
Partnership.

 

G.         As authorized under Section 13.11 of the Partnership Agreement, the
parties hereto wish to further amend the Partnership Agreement to amend Schedule
A and Schedule E to the Partnership Agreement.

 

 



 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Partnership Agreement is amended as follows:

 

1.         Schedule A to the Partnership Agreement is hereby deleted, and the
attached Schedule A is substituted in the place thereof.

 

2.         Schedule E to the Partnership Agreement is hereby deleted in its
entirety, and the attached Schedule E is substituted in the place
thereof.               

 

3.         As amended by this Sixth Amendment, all of the provisions of the
Partnership Agreement are hereby ratified and confirmed and shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the undersigned Appointing Persons, in accordance with
Section 13.11 hereof, on behalf of all of the Partners, have entered into this
Amendment as of the date first-above written.

 

TAUBMAN CENTERS, INC., a Michigan corporation

 

By: /s/ Robert S. Taubman                                

 

Robert S. Taubman

 

 

Its:

Chairman, President and Chief

 

Executive Officer

 

 

 

TG PARTNERS LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

By:

TG Michigan, Inc., a Michigan corporation, Managing General Partner

 

By: /s/ Jeffrey M. Davidson                                

 

Jeffrey M. Davidson

 

 

Its:

Senior Vice President

 

 

TAUB-CO MANAGEMENT, INC., a Michigan corporation

 

By:    /s/ Lisa A. Payne                                      

 

Lisa A. Payne

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

2

 



 

 

SCHEDULE A

                                          
                                                    3/21/06

 

UNITS OF PARTNERSHIP INTEREST, PERCENTAGE INTERESTS OF THE PARTNERS, GENERAL AND
LIMITED

 

 

 

 

 

 

 

 

 

No of Units

 

Percentage Interests

 

General partners

 

 

 

 

 

Taubman Centers, Inc.

52,774,536

 

65.092157%

 

 

TG Partners Limited Partnership

4,605,361

 

5.680256%

 

 

Taub-Co Management, Inc.

                  4,958

 

     0.006115%

 

 

Total General Partnership Interests

57,384,855

 

70.778528%

 

Limited partners

 

 

 

 

 

Avner Naggar & Gloria Frank Naggar Living Trust

51,963

 

0.064091%

 

 

Burkhardt Family Trust

39,123

 

0.048254%

 

 

Courtney Lord

258,153

 

0.318406%

 

 

Craig Gordon

18,448

 

0.022754%

 

 

David Naggar

33,404

 

0.041201%

 

 

Deborah Lyon Simon Revocable Trust

66,413

 

0.081914%

 

 

Edward F. Meltzer, Jr.

3,690

 

0.004551%

 

 

G.K. Las Vegas Limited Partnership

200,000

 

0.246680%

 

 

Gayle T. Kalisman

5,925

 

0.007308%

 

 

Gloria Dobbs

117,877

 

0.145390%

 

 

James R. Keegan

3,690

 

0.004551%

 

 

Jay E. Liebig

3,690

 

0.004551%

 

 

Leech Investments LLC

139,648

 

0.172242%

 

 

Leonard Dobbs

107,877

 

0.133056%

 

 

Margaret Putnam

7,464

 

0.009206%

 

 

Marilyn L. Neustadt

14,759

 

0.018204%

 

 

Michaela Naggar Bourne

33,404

 

0.041201%

 

 

Norfolk Place Limited Partnership

130,909

 

0.161463%

 

 

Putnam Associates LLC

20,154

 

0.024858%

 

 

R & W -- TRG L.L.C.

1,338,496

 

1.650902%

 

 

Residuary Trust - Leonard Z. Lyon

7,380

 

0.009102%

 

 

Richard P. Kughn

653,853

 

0.806463%

 

 

RL Ventures, LLC

578,346

 

0.713332%

 

 

Robert S. Taubman

5,925

 

0.007308%

 

 

Ron Naggar, M.D.

33,404

 

0.041201%

 

 

R. R. Lyon Living Trust

7,380

 

0.009102%

 

 

Scott Gordon

18,448

 

0.022754%

 

 

Sheldon M. Gordon

132,826

 

0.163828%

 

 

Tamara Naggar

33,404

 

0.041201%

 

 

Taubman Realty Ventures

11,011

 

0.013581%

 

 

TG Acquisitions

445,191

 

0.549099%

 

 

The A. Alfred Taubman Restated Revocable Trust

9,875

 

0.012180%

 

 

The Kughn Real Properties Company

98,061

 

0.120949%

 

 

The Marvin G. and Janice P. Leech Trust

51,718

 

0.063789%

 

 

The Robert C. Larson Revocable Trust

142,233

 

0.175430%

 

 

TRA Partners

17,699,879

 

21.831046%

 

 

William S. Taubman

5,925

 

0.007308%

 

 

Yarboro Investments LLC

           1,161,841

 

     1.433016%

 

 

Total Limited Partnership Interests

         23,691,787

 

   29.221472%

 

 

Total

81,076,642

 

100.000000%

 

 

 

 

 

4

 



 

 



 

SCHEDULE E

 

DESIGNATED PROPERTIES

 

 

 

Regional Center

Owning Entity (directly or through one or

 

more 100 percent affiliated entities)

 

 

Beverly Center

La Cienega Partners Limited Partnership

 

Cherry Creek

Taubman-Cherry Creek Limited Partnership

Twelve Oaks

Twelve Oaks Mall, LLC

 

Short Hills

Short Hills Associates, LLC

 

Stamford Town Center

Rich-Taubman Associates

 

 

Fee Interest Only in Land (i.e., exclusive of

any improvements thereon)

 

Oyster Bay..... ... ................... .............. ....

Woodland Investment Associates Limited

 

Partnership

 

 

Partridge Creek........ .................... ........ ....

Woodland Investment Associates Limited

 

Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 